vA B&B WwW NO Ke

0 won DW

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-00635-CAS-SK Document 19 Filed 09/13/21 Page 1iofi Page ID#:44

TRACY L. WILKISON

Acting United States Attorney

DAVID M. HARRIS

Assistant United States Attorney JS-6
Chief, Civil Division

CEDINA M. KIM

Assistant United States Attorney

Senior Trial Attorney, Civil Division

LYNN HARADA [C.S.B.N. 267616]
Special Assistant United States Attorney
Social Security Administration, Region IX
160 Spear St., Suite 800
San Francisco, CA 94105
Telephone: 510-970-4820
Facsimile: 415-744-0134
e-mail: Lynn.Harada@ssa.gov
Attorneys for Defendant

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
EMILIO E. CHAVARRIA. ) Case No. 2:21-cv-00635-CAS-SK
Plaintiff. )

vs ) JUDGMENT OF REMAND

KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

Defendant.

Nee eee Ne Ne

 

The Court, having approved the parties’ Stipulation to Voluntary Remand
Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
(“Stipulation to Remand”) lodged concurrent with the lodging of the within Judgment
of Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the

above-captioned action is remanded to the Commissioner of Social Security for further

proceedings consistent with the Stipulation to Remand SG
DATED: 9/13/2021 .

HON. STEVE KIM
UNITED STATES MAGISTRATE JUDGE

 

-|-

 

 
